MEMORANDUM **
Lead petitioner Luis M. Espinoza, and family, natives and citizens of Nicaragua, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying *665their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying Espinoza’s motion to reconsider because the motion did not identify any error of law or fact in the BIA’s December 2004 order. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
We lack jurisdiction to consider challenges to the BIA’s December 2004 order because Espinoza did not timely petition for review of that order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.